835 F.2d 878
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael LOGAN, Petitioner-Appellant,v.William ABSHIRE, Superintendent Riverside CorrectionalFacility, Respondent- Appellee.
No. 87-1577.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

1
Before KEITH and WELLFORD, Circuit Judge, and THOMAS G. HULL, District Judge.*

ORDER

2
This pro se petitioner appeals a judgment of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  Petitioner now moves for the appointment of counsel.  Upon review of the record and the briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
For the reasons stated in the report and recommendation of the magistrate, the district court's final judgment entered May 28, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  Furthermore, the motion for appointment of counsel is hereby denied.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation